Title: From John Adams to Alexander Hamilton, 1800
From: Adams, John
To: Hamilton, Alexander


Page 4. Mr. Adams is no doubt under great Obligations to Mr. Hamilton, for “not denying to him Patriotism, and Integrity and even Talents of a certain kind”
It is to be Sure an awfull a calamity to Mr A. that the solidity of his understanding should have been brought into question, with Mr H. although it were upon gro false grounds were So false or or Spurious reportswere So Spurious.
The Report, that Mr A favoured the Inlistment of our Troops annually, or for Short periods, rather than for the term of the war, proved the Imbecility of all the wisest Men in Congress, as much as that of Mr A. But in fact the Imbecility was and Still is in Mr Hamilton. Without Inlistments annually We could have had no Inlistments at all. An handfull of Redemptioners might have been obtained for Life in Some of the middle and Southern States and one quarter of an handfull of Sotts and Vagabonds, who by loosing all Character could procure no subsistence at home, might have Inlisted in the Northern States: But not one Single regiment of that description could have been found in all New England. At what time, General washington began to recommend Inlistments, during the war, is not remembered. Mr A. advocated annual Inlistments no longer than all his Colleagues from New England and all the assemblies of New England and all his Correspondents, who were all the principal Men of that Country were of the same opinion. An Army must be had to restrain the ennemy from ravaging the Country and that Army must come from New England chiefly. None adequate to the Service could be obtained but by Inlistments for more definite Periods than the duration of the War. Mr A never had any Objection to the Inlistment of as many as could be obtained, for the war. He only contended that this mode must not be the exclusive one. Mr H. is too young to know much of the difficulties the Congresses had for the four first years, to overcome. The questions concerning the Pay of Officers and Soldiers, concerning the Articles of War and the Periods of Inlistments, were embarrassed by obstinate Prejudices and invincible Prejudices Habits among the people, inflamd and fomentd by democratic Writers as licentious and disorganizing as this pamphlet of Mr H.—Mr A rejoiced when the Time arrived, that Men could be obtained during the War, as much as any Man. Before that time, Mr A.,the delegates and Assemblies of New England knew infinitely better than General Washington or his Aid, what could be done among their neighbours and what could not. He The General was right to recommend Inlistments during the War, and they were right to comply with his recommendation as soon as it could be done with safety to their Country, and no sooner.General Washington never assumed the Character of perpetual Dictator—. That Pretension was reserved for one of his Aids.
Mr Hamiltons Letter
Page 4th Mr. Adams is no doubt under obligations to Mr. Hamilton, for “not denying to him patriotism and integrity and even talents of a certain kind.”
It is to be sure a calamity to Mr. Adams, that the solidity of his understanding should have been brought into question with Mr. Hamilton, although it was upon false grounds, or spurious reports. The report that Mr. Adams favored the inlistment of our troops, annually or for short periods, rather than for the term of the war, proved the imbecility of all the wisest men in Congress, as much as that of Mr. Adams. But in fact the imbecility was and still is in Mr. Hamilton. Without inlistments annually, we could have had no inlistments at all. An handfull of redemptioners might have been obtained for life, in some of the middle and Southern States, and one quarter of an handfull of sotts and vagabonds, who by loosing all character, could procure no subsistence at home, might have inlisted in the Northern States – but not one single regiment of that description could have been found in all New England. At what time Gen. Washington began to recommend inlistments during the war, is not remembered Mr. Adams advocated annual inlistments no longer than all his colleagues and all the assemblies of New England; and all his correspondents, who were all the principal men of that Country, were of the same opinion. An army must be had to restrain the ennemy from ravaging the country, and that army must come from N. England chiefly. None adequate to the service could be obtained, but by inlistments for more definite periods, than the duration of the war. Mr Adams never had any objection to the inlistment of as many as could be obtained for the war. He only contended that this mode must not be the exclusive one
Mr. Hamilton is too young to know, much of the difficulties the Congresses had for the four first years to overcome. The questions concerning the pay of officers and soldiers – the articles of war and the periods of inlistments were embarrassed by obstinate prejudices and invincible habits among the people, inflamed and fomented by democratic writers, as licentious and disorganizing, as this pamphlet of Mr. H. Mr. Adams rejoiced, when the time arrived, that men could be obtained during the war, as much as any man. Before that time Mr. Adams, the delegates and assemblies of N. England knew infinitely better, than Gen Washington or his aid, what could be done among their neigbors and what could not. The General was right to recommend inlistments, during the war, and they were right to comply with his recommendation, as soon as it could be done with safety to their Country and no sooner.
Gen. Washington never assumed the character of perpetual dictator—that pretension was reserved for one of his aids
